Exhibit99.1 For Immediate Release MAGUIRE PROPERTIES REPORTS THIRD QUARTER 2 LOS ANGELES, November2,2009 – MaguireProperties, Inc. (NYSE: MPG), a SouthernCalifornia-focused real estate investment trust reported results for the quarter ended September30,2009. Significant Third Quarter Events § As previously announced on August10,2009, six special purpose property-owning subsidiaries are or will be in default on their mortgage loans.The defaults occurred as a result of the board of directors approving management’s plan to cease funding cash shortfalls at these properties.The properties are Stadium Towers in Central OrangeCounty, ParkPlaceII in Irvine, 2600Michelson in Irvine, Pacific Arts Plaza in CostaMesa, 550 South Hope in DowntownLosAngeles, and 500OrangeTower in Central OrangeCounty.During the third quarter, we accrued default interest totaling $4.6million as well as regular scheduled interest totaling $7.3million related to properties currently in default, both of which are unpaid as of September30,2009. § On August11,2009, we completed a deed in lieu of foreclosure with the lender to dispose of ParkPlaceI.Additionally, we closed the sale of certain parking areas together with related development rights associated with the Park Place campus for $17.0million.We received net proceeds of $16.5million, which we intend to use for general corporate purposes.We recorded a $4.2million impairment charge during the third quarter in connection with this disposition. § In September2009, we extended the maturity date of our LantanaMediaCampus construction loan to June13,2010. § During the quarter, we completed new leases and renewals for approximately 300,000square feet (including our pro rata share of our joint venture properties). Significant Subsequent Events § On September15,2009, we entered into an agreement to sell 130 State College located in OrangeCounty for $6.5million. This transaction closed on October30,2009. We received net proceeds totaling approximately $6million, which we intend to use for general corporate purposes.During the third quarter, we recorded a $5.9million impairment charge related to the disposition of this property. Third Quarter 2009 Financial Results § Net loss available to common stockholders for the quarter ended September30,2009 was $(46.8)million, or $(0.97) per share, compared to a net loss available to common stockholders of $(72.5)million, or $(1.52) per share, for the quarter ended September30,2008.Our earnings in the third quarter of 2009 were negatively impacted by impairment charges totaling $10.1million recorded in connection with the dispositions of ParkPlaceI and 130 State College, $4.6million of default interest accrued on properties currently in default and $1.5million of severance-related charges.Our earnings in the third quarter of 2008 were negatively impacted by impairment charges totaling $21.8million recorded in connection with the dispositions of CityPlaza and 1920 and 2010MainPlaza. § Our share of Funds from Operations (FFO) available to common stockholders for the quarter ended September30,2009 was $(11.7)million, or $(0.24) per share, compared to $(20.2)million, or $(0.42) per share, for the quarter ended September30,2008.Our share of FFO before specified items was $2.8million, or $0.06 per diluted share, for the quarter ended September30,2009 as compared to $1.8million, or $0.04 per diluted share, for the quarter ended September30,2008. The weighted average number of common and common equivalentshares used to calculate basic and diluted earnings per share for the quarter ended September30,2009 was 48,285,111 due to our net loss position.Our diluted number of common and common equivalentshares outstanding used to calculate FFO for the quarter ended September30,2009 was 48,592,128. As of September30,2009, our portfolio was comprised of whole or partial interests in approximately 30millionsquarefeet, consisting of 33 office and retail properties totaling approximately 18million net rentablesquarefeet, one 350-room hotel with 266,000squarefeet, and on- and off-site structured parking plus surface parking totaling approximately 12millionsquarefeet, which accommodates approximately 38,000 vehicles.We have one recently completed development project that totals approximately 188,000squarefeet of office space.We also own undeveloped land that we believe can support up to approximately 4millionsquarefeet of office and mixed-use development and approximately 5millionsquarefeet of structured parking, excluding development sites that will be disposed of along with our StadiumTowersPlaza, Pacific Arts Plaza and 2600Michelson properties. We will host a conference call and audio webcast, both open to the general public, at 8:00 a.m. PacificTime (11:00 a.m. Eastern Time) on Tuesday, November3,2009, to discuss the financial results of the third quarter and provide a company update.The conference call can be accessed by dialing (866)394-8461 (Domestic) or (706)758-3042 (International), IDnumber37672624.The live conference call can be accessed via audio webcast at the Investor Relations section of our website, located at www.maguireproperties.com, or through CCBN at www.fulldisclosure.com. A replay of the conference call will be available approximately two hours following the call through November6,2009.To access this replay, dial (800) 642-1687 (Domestic) or (706)645-9291 (International).The required passcode for the replay is ID number 37672624.The replay can also be accessed via audio webcast at the Investor Relations section of our website, located at www.maguireproperties.com, or through CCBN at www.fulldisclosure.com. About MaguireProperties, Inc. MaguireProperties, Inc. is the largest owner and operator of Class A office properties in the LosAngeles central business district and is primarily focused on owning and operating high-quality office properties in the SouthernCalifornia market.MaguireProperties, Inc. is a full-service real estate company with substantial in-house expertise and resources in property management, marketing, leasing, acquisitions, development and financing.For more information on MaguireProperties, visit our website at www.maguireproperties.com. Business Risks This press release contains forward-looking statements based on current expectations, forecasts and assumptions that involve risks and uncertainties that could cause actual outcomes and results to differ materially.These risks and uncertainties include: risks associated with management’s focus on asset dispositions, loan defaults, cash generation and general strategic matters; risks associated with the timing and consequences of loan defaults and related asset dispositions; risks associated with contingent guarantees by our OperatingPartnership; risks associated with our liquidity situation; risks associated with the negative impact of the current credit crisis and economic slowdown; general risks affecting the real estate industry (including, without limitation, the inability to enter into or renew leases at favorable rates, dependence on tenants’ financial condition, and competition from other developers, owners and operators of real estate); risks associated with the availability and terms of financing and the use of debt to fund acquisitions and developments; risks associated with our ability to dispose of properties, if and when we decide to do so, at prices or terms set by or acceptable to us; risks and uncertainties affecting property development and construction; risks associated with increases in interest rates, volatility in the securities markets and contraction in the credit markets affecting our ability to extend or refinance existing loans as they come due; risks associated with joint ventures; potential liability for uninsured losses and environmental contamination; risks associated with our potential failure to qualify as a REIT under the Internal Revenue Code of 1986, as amended, and possible adverse changes in tax and environmental laws; and risks associated with our dependence on key personnel whose continued service is not guaranteed. For a further list and description of such risks and uncertainties, see our AnnualReport on Form10-K/A filed on April30,2009 and our Quarterly Report on Form10-Q filed on August10,2009 with the Securities and Exchange Commission.The Company does not update forward-looking statements and disclaims any intention or obligation to update or revise them, whether as a result of new information, future events or otherwise. CONTACT: MaguireProperties, Inc. Peggy Moretti Senior Vice President, Investor and Public Relations (213) 613-4558 MAGUIRE PROPERTIES, INC.
